DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 12-31 in the reply filed on 12/29/20 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the first doped region and the second doped region have the first doping type; the second doped region has a second doping type opposite the first doping type” in lines 16-19. There is ambiguity as the second doping type is recited as having the first doping type and the second doping type simultaneously. The drawings (e.g. applicant’s Fig. 1A) appear to show the opposite, where the first doped region 104a and the third doped region 104c of a same doping 
Claims 19 and 21 recite similar limitation that includes the same 112 issues as claim 12. Correction is required.
Claims 13-18, 20 and 22-31 are rejected for being dependent of claims 12, 19 and 21 respectively.
Allowable Subject Matter
Claims 12-31 are allowable pending resolution of 112 issues.

US Patent 8,716,768 (Lyu et al.) was considered while examining this application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOR KARIMY/Primary Examiner, Art Unit 2894